IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36707

STATE OF IDAHO,                                  )      2010 Unpublished Opinion No. 527
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 25, 2010
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JON A. KIENHOLZ, JR.,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Shoshone County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and concurrent unified life sentences, with minimum
       periods of confinement of thirty years, for two counts of first degree murder,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Jon A. Kienholz, Jr. pled guilty to two counts of first degree murder. I.C. § 18-4001. In
exchange for his guilty pleas, the state agreed not to pursue the death penalty. The district court
sentenced Kienholz to concurrent unified life sentences, with minimum periods of confinement
of thirty years. Kienholz appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kienholz’s judgment of conviction and sentences are affirmed.




                                                   2